Exhibit.10.2

 

EVERI HOLDINGS INC.

NOTICE OF GRANT OF STOCK OPTION

 

Everi Holdings Inc. (the “Company”) has granted to the Participant an option
(the “Option”) to purchase certain shares of Stock pursuant to the Everi
Holdings Inc. 2014 Equity Incentive Plan (the “Plan”), as follows:

 

 

 

 

 

 

Participant:

 

 

Award No.:

 

 

 

Date of Grant:

__________, 2016

 

 

Number of Option Shares:

                            , subject to adjustment as provided by the Option
Agreement.

Exercise Price per Share:

$_____

Vesting Start Date:

__________, 2016

Option Expiration Date:

The tenth anniversary of the Date of Grant.

Tax Status of Option:

Nonstatutory Stock Option 

Vested Shares:

Except as provided in the Option Agreement and provided the Participant’s
Service has not terminated prior to the applicable vesting date, the number of
Vested Shares is determined as follows:

Twenty-five percent (25%) of the total Number of Option Shares shall vest and
become Vested Shares on each of the first four anniversaries of the Vesting
Start Date (disregarding any resulting fractional share) (each such vesting date
is referred to herein as a “Vesting Date” and each such vesting tranche is
referred to herein as a “Tranche”), provided that as of the Vesting Date for
each Tranche the closing price of the Company’s shares on the New York Stock
Exchange (the “Closing Price”) is at least $_____ (“Price Hurdle”).

If the Price Hurdle is not met as of the Vesting Date for a Tranche, then the
Tranche shall vest and become Vested Shares on the last day of a period of
thirty (30) consecutive Trading Days during which the Closing Price is at least
the Price Hurdle.

No shares shall become Vested Shares after the earlier of the Participant’s
termination of Service or termination of the Option.

“Trading Day” shall mean any day upon which the Company’s common stock is traded
on the New York Stock Exchange.

Accelerated Vesting:

Notwithstanding any other provision contained in this Notice of Grant of Stock
Option or the Option Agreement, the total Number of Option Shares shall become
Vested Shares immediately prior to, but conditioned upon, the consummation of a
Change in Control, provided that the Participant’s Service has not terminated
prior to the date of the Change in Control.

Suspension of Vesting:

During any authorized leave of absence, the vesting of the Option as provided by
this Grant Notice shall be suspended after the leave of absence exceeds a period
of ninety (90) days.  Vesting of the Option shall resume upon the Participant’s
termination of the leave of absence and return to Service. The period of Service
required for each subsequent tranche determined in accordance with the vesting
schedule above shall be extended by the length of the suspension.  Any extension
of the vesting schedule shall not defer the Option Expiration Date.







--------------------------------------------------------------------------------

 



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Notice of Grant of Stock Option and by the provisions
of the Option Agreement and the Plan, both of which are made a part of this
document, and by the Superseding Agreement, if any.  The Participant
acknowledges that copies of the Plan, the Option Agreement and the prospectus
for the Plan are available on the Company’s internal web site and may be viewed
and printed by the Participant for attachment to the Participant’s copy of this
Notice of Grant of Stock Option.  The Participant represents that the
Participant has read and is familiar with the provisions of the Option Agreement
and the Plan, and hereby accepts the Option subject to all of their terms and
conditions.

 

 

EVERI HOLDINGS INC.

PARTICIPANT

 

 

 

 

By:

 

 

 

 

Michael D. Rumbolz

 

Signature

 

Chief Executive Officer

 

 

 

Date

 

 

Address:           7250 S. Tenaya Way, Suite 100

 

                          Las Vegas, NV 89113

Address

 

 

 

 

ATTACHMENTS:  2014 Equity Incentive Plan, as amended to the Date of Grant; Stock
Option Agreement; Exercise Notice; and Plan Prospectus



--------------------------------------------------------------------------------